FILED
                           NOT FOR PUBLICATION                               JAN 25 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30022

              Plaintiff-Appellee,                D.C. No. 4:15-cr-00012-RRB

 v.
                                                 MEMORANDUM*
GLEN REIL PITKA, a.k.a. Arthur Dale
Pitka,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Glen Reil Pitka appeals the special condition of supervision requiring him to

participate in sex offender assessment and treatment. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pitka challenges the condition of supervised release that requires him to

participate in an evaluation for sexual deviancy and, if required, sex offender

treatment. In a motion filed on October 25, 2016, Pitka states that he has

completed the evaluation. Thus, his challenge to that portion of the condition is

moot. See Cammermeyer v. Perry, 97 F.3d 1235, 1237 (9th Cir. 1996). With

respect to the portion of the condition requiring treatment, Pitka argues that the

court was required to give a fuller explanation for its necessity because the

condition is broad enough to allow plethysmograph testing and, thus, implicates a

significant liberty interest. In light of the government’s declaration filed on

November 28, 2016, in which the government supports its assertion that penile

plethysmograph testing is not used in the District of Alaska, we reject this

contention. The district court adequately explained its reasons for imposing the

condition. See United States v. Daniels, 541 F.3d 915, 924 (9th Cir. 2008).

      Pitka finally argues that the district court abused its discretion by imposing

the condition because it involves a greater deprivation than is reasonably

necessary. We conclude that the district court did not abuse its discretion because,

in light of Pitka’s circumstances and criminal history, the challenged condition is

reasonably related to deterrence and protection of the public, and it does not

involve a greater deprivation of liberty than is reasonably necessary. See 18


                                           2                                      16-30022
U.S.C. § 3583(d); United States v. Stoterau, 524 F.3d 988, 1002 (9th Cir. 2008).

      Pitka’s motion to stay the challenged condition is denied as moot.

      AFFIRMED.




                                         3                                  16-30022